Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 1 of 29 PageID #: 593




                         EXHIBIT D
Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 2 of 29 PageID #: 594




                              UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

   IZET BECIREVIC,

           Plaintiff,

   v.                                             CASE NO. 4:18-CV-00363-ALM-CAN

   NAVIENT,

        Defendant.
   _______________________!


                   SUPPLEMENTAL DECLARATION OF CARL 0. CANNON

  I, Carl 0. Cannon, declare as follows:

          l.      I am an employee of defendant Navient Solutions, LLC (''NSL"). I am over the age

  of eighteen, and am fully competent to make this declaration. I am employed by NSL in the

  position of Senior Account Analyst. I am familiar with the recordkeeping and policies ofNSL, and

  I make this Declaration on the basis of my personal knowledge or upon my review of the records

  ofNSL of which I am a custodian, which are maintained in the ordinary course ofbusiness, and if

  called to testify, I could and would competently swear to such facts.

         2.       I am familiar with the claims alleged by Plaintiff lzet Becirevic against NSL in the

  above-captioned lawsuit as they relate to NSL's servicing of Mr. Becirevic's student loans. I have

  also reviewed NSL's business records, which are kept in the ordinary course of its business, as

  they relate to the servicing of Mr. Becirevic's student loans.

         3.       I have personally reviewed NSL's system of records related to      Mr.   Becirevic's

  student loans, including promissory notes, payment histories, communications, correspondence,

  and other records related to Mr. Becirevic's student loans, and am a custodian for these records.
Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 3 of 29 PageID #: 595




          4.      In my capacity as Senior Account Analyst and based on my experience with NSL

  and NSL's business records, I have personal knowledge of how NSL generates letters it sends to

  borrowers such as Mr. Becirevic, including the process by which forbearance approval letters are

  generated and documented within NSL's system of record, as well as the process by which NSL

  grants administrative forbearances in connection with loans made under the Federal Family

  Education Loan Program ("FFELP").

          5.     Attached collectively hereto as Exhibit D-l are true and correct copies of excerpts

  from NSL's Correspondence History for Mr. Becirevic's FFELP loans serviced by NSL, and

  identified by the NSL account number ending "2944-1 ."

          6.     On September 26, 2016, Mr. Becirevic verbally requested a voluntary hardship

  forbearance. That same day, NSL notified Mr. Becirevic that his request for a hardship forbearance

  was approved. The hardship forbearance was given an effective date of August 29, 2016, and

  initially set to end February 28, 2017. NSL later adjusted the end date of the hardship forbearance

  period to September II , 2016, after receiving Mr. Becirevic's false certification discharge

  application dated September 12, 2016.

          7.     On or about October 5, 2016, NSL granted Mr. Becirevic an administrative

  forbearance based on his submission of a false certification discharge application dated September

  12, 2016. The administrative forbearance period was made retroactive to September 12, 2016, and

  initially set to end on September 11, 2017. NSL grants administrative forbearances in situations

  like Mr. Becirevic's to facilitate a loan guarantor's review and approval or denial of an application

  for false certification discharge, as permitted by applicable regulations issued by the U.S. Secretary

  of Education under the Higher Education Act of 1965 ("HEA''). See 34 C.F.R. § 682.211(t)(8)

  (authorizing lenders to grant forbearances "[f]or periods necessary for the Secretary or guaranty



                                                    2
Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 4 of 29 PageID #: 596




  agency to determine the borrower's eligibility for discharge of the loan because of an unpaid

  refund, attendance at a closed school or false certification of loan eligibility").

          8.     When NSL extends an administrative forbearance to a borrower to permit review

  of a false certification discharge application, a separate forbearance application is not required.

  Also, NSL does not enter into administrative forbearance agreements in such cases.

         9.      On or about October I 0, 2016, NSL submitted an Ability to Benefit ("ATB") claim

  for payment to ECMC, the loan guarantor, based on Mr. Becirevic's false certification discharge

  application. The submission of the ATB claim was not based on a loan default. NSL did not place

  Mr. Becirevic's loan account in a default status when it submitted the ATB claim to ECMC. NSL

  did not terminate any forbearance agreement with Mr. Becirevic on this date. NSL also did not

  impose $960.49 in "collection" fees to Mr. Becirevic's account on that date.

          10.    The reference to "collateral" in NSL 's Correspondence History for the loans on

  October I 0, 2016, does not mean or imply that NS L engaged in collection activity for Mr.

  Becirevic's account. "Collateral'' in this context refers to the loan documents supplied to ECMC

  in connection with NSL's ATB claim, including his master promissory note.

          II.    On or about October 21, 2016, NS L received an accepted claim response from

  ECMC in connection with NSL's ATB claim.

          12.    On or about March 29, 2017, ECMC returned NSL's ATB claim as rejected

  following ECMC's payment of a default claim on March 23, 2017, due to Mr. Becirevic's failure

  to reaffirm his FFELP loans after the denial of his false certification discharge application.

          13.    On April 2, 2017, Mr. Becirevic's accessed his account in NSL's Manage Your

  Loans ("MYL") portal. The Correspondence History for Mr. Becirevic's account does not reflect




                                                     3
Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 5 of 29 PageID #: 597




  that he requested or obtained any letter from NSL's website on April 2, 2017. In addition, NSL

  did not enter into a forbearance agreement with Mr. Becirevic on April 2, 2017.

          14.    Attached hereto as Exhibit D-2 is a true and correct copy of a Tea Leaf session

  reflecting online activity in connection with Mr. Becirevic's account in NSL's MYL portal on

  April 15, 2017.

          15.       have reviewed NSL's business records for call recordings relating to Mr.

  Becirevic's account from 2016 to 2017. I identified recordings on September 1, 2016, September

  26,2016, and December 1, 2016. No additional recordings exist for the years 2016 to 2017.

          16.    NSL did not engage in any collection activity in connection with Mr. Becirevic's

  account during the time period relevant to his Complaint, September 26, 2016 to April 2, 2017,

  because his FFELP loans were continuously in forbearance.

          17.     Exhibits D-1 to D-2 hereto are business records for Mr. Becirevic's FFELP Loans.

  NSL (i) contemporaneously maintains the business records in its systems of record in the ordinary

  course of its business; (ii) the business records are made at or near the time of the occurrence of

  the matters set forth by, or from information transmitted by, a person with knowledge of and a

  business duty to record or transmit those matters; (iii) the business records were kept in the course

  of the regularly conducted activity; (iv) making these records was a regular practice of that activity;

  (v) NSL relies on the accuracy of these records in regularly conducting its business; (vi) NSL's

  systems of record are reliable; (vii) NSL has developed procedures whereby it maintains the

  records associated with its student loan servicing accounts by contemporaneously inputting

  recorded or logged information into its systems of record; (viii) these procedures have built-in

  safeguards to provide for the accuracy and identity of the data; (ix) NSL keeps its systems of record

  in a good state of repair; (x) I recognize D-1 to D-2 as true and correct copies of business records



                                                    4
Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 6 of 29 PageID #: 598




  obtained from NSL's systems of record and created from data maintained in NSL's business

  records for Mr. Becirevic's FFELP loan accounts.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on this 9111 day of January 2019,



                                                                   Carl 0. Cannon




                                                   5
Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 7 of 29 PageID #: 599




                       EXHIBIT D-1
15:42:04 Thursday, May 17, 2018
        Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 8 of 29 PageID #: 600
       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE




         092616 MYL2   TW50 LOGIN SUCCESSFUL                                    092616
       _ 092616 MYL2   TW50 LOGIN SUCCESSFUL                                    092616

       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).

       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _ 092616 MYL    TW50 LOGIN SUCCESSFUL                                     092616
         092616 IVRWes TX00 IVR Call Information, Date of Call 09/26/2016, Tim C092616
                            e of Call 11:08:43, Caller Dialed 8007221300
         092616 C57083 K008 DIFFICULTY MAKING PAYMENTS                          E092716
         092616 C57083 GHD1 PERMISSIONS WINDOW OPENED BY AGENT                   092616
         092616 C48672 TK00 Ghost Call                                           092616
         092616 C43503 TK00 Q&A                                                  092616
         092616 C43503 TK00 Claims - General                                     092616
         092616 C43503 TK00 SN called HL ? Ability to Benefit app of borr        092616
       _ 092616 C43503 TK00 YES                                                  092616
         092616 C43503 TK00 000000                                               092616
       _ 092616 C43503 TK00 000000                                               092616

       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).




            CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        NSL000035
15:42:04 Thursday, May 17, 2018
        Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 9 of 29 PageID #: 601
       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _ 092616 C57083 TK00 CARES - Borrower may lose FFELP benefits due to fo 092616
                            rb for suffix 1
       _ 092616 C57083 GH00 PRCSD FORV FRM 082916 TO 022817                      092616
         092616 C57083 TF09 BORR REQ FORB/FIN HARDSHP;B AGREED TO TERMS ORALLY 092616
         092616 C57083 F146 FORBEARANCE APPROVED - SYSTEM                       E092616
         092616 C57083 K119 EXAMPLE OF INTEREST CALCULATIONS                    E092616
         092616 C57083 K305 DIFFICULTY MAKING PAYMENTS DISCLOSURE               E092616
         092616 C57083 TK00 CARES - Processed Verbal Forbearance.                092616
         092616 C57083 TK00 CARES - Advised agent that multiple suffixes exist 092616
                            ed.
         092616 C57083 TK00 Payment Question/Prob                                092616
       _ 092616 C57083 TK00 Forbearance Question/ Request                        092616

       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).

       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _ 092616 C57083 TK00 borr inq on any updates regarding his loan discha 092616
                            rge application(ability to benefit), rcvd 9/12/16.
                            advised of 30days timeframe...
         092616 MYL2   TW50 LOGIN SUCCESSFUL                                     092616
         092616 PwrLdr MDOC MDOC ADDR=IN1P41b45ac896 LTR CD=GFB4                 100116
         092616 PwrLdr MDOC MDOC ADDR=IN1P41b45ac897 LTR CD=GFB4                 100116




         100516 E49759 C028 ALT PHONE CHANGE                                    100516
       _ 100516 ONL125 GH00 ADJUSTED FORV END DT FRM 022817 TO 091116           100516

       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).




            CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        NSL000036
15:45:16 Thursday, May 17, 2018
        Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 10 of 29 PageID #: 602
       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _ 100516 E49759 C028 ALT PHONE CHANGE                                     100516
         100516 ONL125 GH00 ADJUSTED FORV END DT FRM 022817 TO 091116            100516
       _ 100516 E49759 GH00 PRCSD FORA FRM 091216 TO 091117                      100516
         100516 E49759 GL00 NEW CLAIM                                            100516
         100516 E49759 GL00 CLAIM TYPE IS ATB                                    100516
         100516 E49759 GL00 NOTIFY DATE IS 2016-09-12                            100516
         100516 E49759 G418 RCVD ABILITY TO BENEFIT DOCS                         100516
         100516 E49759 GL00 RECV ATB APP FROM B 091216, APPLIED FORA STATUS FO 100516
                            R DC, B STATES DID NOT HAVE A GED/HS DIPLM PRIOR T
                            O ENRLMNT



       I004 PREVIOUS SCREEN WAS NOT PROCESSED - NO DATA WAS ENTERED
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).

       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _ 100516 E71066 GE00 PER 9/30/16 EVR RECVD; REVD LETTER FRMO SCHL STATI 100516
                            ING BOR DOESNT HAVE DIPLOMA PRIOR TO ENROLLMENT; A
                            CCOUNT WORKED; NAT


         101016 E17890 GL00 COLLATERAL SENT CHANGED FROM N TO Y                  101016
         101016 E17890 GL00 PASS IND CHANGED FROM   TO M                         101016
         101016 E17890 GL00 SUBMIT INDICATOR CHANGED TO: Y                       101016
                             FOR CLM 01 LOANS ..34................
       _ 101016 E17890 GL00 CLAIM FILED    GU-VA OWNER-834071 PG-GS TYPE-ATB     101016
                            LOAN : ..34................
                            CCI TYP:FC,DLQ DT:CCYYMMDD ,CUREINTCAP:    0000.00

       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).




            CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        NSL000037
15:45:16 Thursday, May 17, 2018
        Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 11 of 29 PageID #: 603
       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F            05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA    OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                           PST/RESOLVE
         051718 E15776                                                              CONT
       _ 101016 E17890 GL00 PRN CLM:     9866.56, IPTD: 09-11-2016                  101016
                            INTCLM:10-09-2016,    0051.43, UNPDCRINT:     0000.00
       _ 101016 E17890 GJ00 LN#:    3 UNPAID TRA BALANCES AT FILING:                101016
                            CAP INTEREST: $         7.56 ORIG FEES: $       26.20
         101016 E17890 GJ00 LN#:    4 UNPAID TRA BALANCES AT FILING:                101016
                            CAP INTEREST: $      926.90 ORIG FEES: $        60.00
         101016 E17890 GL00 CLAIM ASSIGN ID CHANGED FROM GOODPASS TO                101016




       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).

       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _




         120116 IVRCSC TK00 IVR Call Information: 12/01/2016 06:56:23 PM. Call A120116
                            er Dialed 8997221300 BORROWER calling.
       _ 120116 IVRCSC TK00 IVR Call Information: 12/01/2016 06:56:23 PM. Call A120116
                            er Dialed 8997221300 BORROWER calling.


       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7 OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).
          =




            CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                          NSL000038
15:45:16 Thursday, May 17, 2018
        Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 12 of 29 PageID #: 604
       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _ 120116 E80543 TK00 bwr is upset because his loans were not discharge 120116
                            d. He is stating he will get a lawyer to file laws
                            uit
         120116 E80543 TK00 adv bwr to call NSLDS to verify who loans were bei 120116
                            ng defaulted thru with UCMC.
         120116 SYSTEM P120 QRTLY FORB STMT - NAV                               E120216
         120116 PwrLdr MDOC MDOC ADDR=IN1P41b5ec329b LTR CD=GFB4                 120716
         120216 E18893 MDOC MDOC ADDR=PA1O41b5f960d0 LTR CD=G419                 120616

       _ 121916 E49759 GL00 RECV DENIAL FROM ECMC 120216, GU STATES HOLD OFF C   121916
                            OLLECTION UNTIL APPEAL PROC IS CMPLT, NAN, FORA IS
                             ON ACCT

       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).

       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _




         011117 E58918 G057 REVIEWED UNPD/FOLLOW-UP                              011117
       _ 011117 E58918 GL00 PER GUAR CLAIM STILL PENDING DUE TO DEPT OF ED REV   011117

       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).




            CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        NSL000039
15:45:16 Thursday, May 17, 2018
           Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 13 of 29 PageID #: 605
       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _




           022017 E49759 GL00 RECV LTR FROM ECMC 020617, GU STATES HOLD OFF COLL   022017
                              ECTIONS UNTIL APPEAL PROC IS CMPLT, NAN, LNS ARE I
                              N FORA
       _

       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).

       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F          05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA   OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                          PST/RESOLVE
         051718 E15776                                                            CONT
       _ 022417 E58918 G057 REVIEWED UNPD/FOLLOW-UP                               022417
         022417 E58918 GL00 PER CORR ABOVE GUAR STATES HOLD OFF COLLECTIONS UN 022417
                            TIL APPEAL PROC IS COMPLETE
         030117 SYSTEM P120 QRTLY FORB STMT - NAV                                E030217
         030117 PwrLdr MDOC MDOC ADDR=IN1P41b88daced LTR CD=GFB4                  030517
         030717 E49759 GL00 RECV DENIAL FROM ECMC 022117, ATB WAS DENIED BY ED 030717
                            B HAS 30 DAYS TO RTN ACKNWLDGMT OR CLAIM WILL BE P
                            D AS A DEFAULT
         032317 E16304 MDOC MDOC ADDR=PA1S41b9d54c15 LTR CD=ML15                  040717
       _ 032917 E18640 GL00 CLAIM RETURNED GU-VA OWNER-834071 PG-GS TYPE-R777     032917
         032917 E18640 GL00 MANUAL ROUTE DELETED                                  032917
       _ 032917 E18640 GL00 RET/REJ REASON CODE CHANGED-FROM        TO R777       032917

       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).




              CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                       NSL000040
15:45:16 Thursday, May 17, 2018
        Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 14 of 29 PageID #: 606
       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _ 032917 E18640 C133 REJECT/RETURN REASON CODE CHANGE                     032917



         040217   MYL2   TW50   LOGIN SUCCESSFUL                                040217
         040217   MYL2   TW50   LOGIN SUCCESSFUL                                040217
         040217   MYL2   GTB3   WEB CALLBACK LINK DISPLAYED TO USER             040217
         040217   MYL    TW50   LOGIN SUCCESSFUL                                040217

       _ 041517          TX00 TEXTED OTP TO Borrower                           C041517
         041517 MYL2     TW50 LOGIN SUCCESSFUL                                  041517
       _ 041517 MYL2     TX14 BORROWER REQUESTED TAX LETTER FROM WEB SITE       041517

       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).

       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _ 041717 E67503 GL00 LNS:3-4        / AMT OF WRTFF:306.63                 041717
                            W/OFF RQSTD FOR RISKSHARE % -97
       _ 041717 E67503 GL00 RSN CAT O,CSD 869,RSP M,FIN RES OXXO,CNTRL 450098    041717
         041717 E67503 GL00 MANUAL ROUTE DELETED                                 041717
         041717 E67503 GL00 RVWD SUPP 3-4;GU PD CLM AS DFLT;APPLD RSKSHR         041717




       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).




            CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        NSL000041
15:45:16 Thursday, May 17, 2018
        Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 15 of 29 PageID #: 607
       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _




       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).

       CLASS-151-BORROWER CORRESPONDENCE HISTORY---------------- LSC/F         05/17/18
       >NXT SCR 151 SSN ___ __ ____ _ PG __ OWN ______ ST ____ GU __ LN __ DT __ __ __
       SSN        8504 1   LOANS ALL     PROG GS    STATUS ****   GUAR VA  OWNER ******
       NAME IZET BECIREVIC                                        OWNER ***************
       LETTER REQUEST ____ CLASS CD                 LOANS SELECTED 123456..............
                           UNITY CD ____
           DATE SOURCE                      MESSAGE                         PST/RESOLVE
         051718 E15776                                                           CONT
       _ 112817 E67567 GV00 RCVD FLLW UP EML FRM ECMC RQSTNG CLRFCTN OF FRBRNC 112817
                             HSTRY/BOR SUING FOR VLTN OF FRBRNC AGRMNT W/NVNT/
                            BOR PRVD LTR DTD 4.02.17 STTNG FRB PRD UNTL 9.2017
         112817 E67567 GV00 CONTD...CRDT TMLN & NO RCRD OF LTR PRVD BY BOR/FOR 112817
                             GVN VRBLLY THN ADMSTRVLY DUE TO FLS CRTFCTN/BOR'S
                              FORV APP RJCTD/SNT TO PA (L. MATALONI) TO RVW




       I001 PREVIOUS SCREEN PROCESSED SUCCESSFULLY
       SELECT AND PRESS ENTER TO DISPLAY DETAIL. PF5=IN MAIL(152). PF6=IN PHONE(153).
       PF7=OUT MAIL/PHONE(154). PF8=CRIT CHANGES(155).




            CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                        NSL000042
Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 16 of 29 PageID #: 608




                       EXHIBIT D-2
                        User ID Document 32-4 Filed 01/09/19 Page 17 of 29 PageID #: 609
        Case 4:18-cv-00363-ALM-CAN




                       Password


                       0   RememberMyUser iD




                                           f) Regist er

                       Forgot User 10   Forgot Passw ord




       CDNFIUENTIAL-SUBJELT=-rD~ROTECTIVE-ORIJER                           N£-b(J0-04-l
==========================================:-:!:f[imeStamp:                          04/15/ 201710--;45:59   PM ~
      Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 18 of 29 PageID #: 610




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           NSL000417
Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 19 of 29 PageID #: 611




Login

     Forgot Password

     Enteryovr i!1formation and we'll help you reuieve your p!I.Ssword or c-reate a new one .



                       i      We need this information to find your account.




                                  UseriD    [~



                 Social Security Number     I
                                            '------'


    -----~-----------------------------------------------
              IJse Your Accoun"Number




                                                CanceJ                       Submit
Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 20 of 29 PageID #: 612




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                             NSL000419
NAVI - N 1.1
        Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 21 of 29 PageID #: 613




login

                                 Forgot Password

                                 Wehavesenta text messa.gewithyourTemporaryPass\NOrdto




                                 When you receive it, enter your User ID and Temporary Password below.




                                                  LOGIN
      Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 22 of 29 PageID #: 614




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                           NSL000421
   Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 23 of 29 PageID #: 615




Login

                            AU inform~:&lon fsRequiredunless it's l:abetedOptional



            Reset Your Password




                                             Submit
   Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 24 of 29 PageID #: 616




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                     NSL000423
    Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 25 of 29 PageID #: 617




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                      NSL000424
                         Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 26 of 29 PageID #: 618




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                       NSL000425
                         Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 27 of 29 PageID #: 619




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                                                       NSL000426
     Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 28 of 29 PageID #: 620




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                         NSL000427
     Case 4:18-cv-00363-ALM-CAN Document 32-4 Filed 01/09/19 Page 29 of 29 PageID #: 621




CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                        NSL000428
